1    Carole M. Pope, Esq.
     California Bar No. 122816
2
     The Law Office of Carole M. Pope
3    a professional corporation
     301 Flint Street
4    Reno, NV 89501
     cmp7000@aol.com
5    Telephone: (775) 337-0773
     Facsimile: (775) 337-0778
6
     Attorney for Defendant,
7    CHRISTINE LEORA BAILEY

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11

12

13
       GREAT AMERICAN LIFE INSURANCE
14     COMPANY, a corporation,

15                 Plaintiff-in-Interpleader,
16
       vs.                                      CASE NO:   2:18-CV-02783-MCE-KJN
17
       SAUNDRA LEE BROWN-KINGSTON, an
18     individual; CHRISTINE LEORA BAILEY,
       an individual; and DOES 1 through 10,
19     inclusive,
20
                  Defendants-in-Interpleader.
21     ________________________________/

22

23

24

25

26

27

28                                              1
1
           CHRISTINE LEORA BAILEY,
2
                         Cross-Claimant,
3
           vs.
4

5
           SAUNDRA LEE BROWN-KINGSTON,
           and DOES 1 through 10, inclusive,
6

7                     Cross-Defendant.
           _______________________________/
8

9                            STIPULATION FOR LEAVE TO AMEND PLEADINGS

10               It is hereby stipulated and agreed by and between Defendant/Cross-Claimant, Christine
11
     Leora Bailey, through her attorney Carole M. Pope, Esq., and Defendant/Cross-Defendant,
12
     Saundra Lee Brown-Kingston, through her attorneys, Paul N. Phillips, Esq. and Michael James
13
     Hoover, Esq., as follows:
14
                 For the Court to grant leave to Defendant/Cross-Claimant, CHRISTINE LEORA
15

16   BAILEY, to amend her Cross-Claim filed on November 9, 2018, to allege additional facts and

17   two new Claims for Relief.

18   ///
19
     ///
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///
26   ///
27
     ///
28                                                      2
1          For the Court to grant leave to Defendant/Cross-Defendant, SAUNDRA LEE
2
     BROWN/KINGSTON, to amend her Answer to the Cross-Claim to allege additional affirmative
3
     defenses and the additional facts and Claims for Relief, once the Amended Cross-Claim is
4
     filed and for leave to file a Cross-Claim against CHRISTINE LEORA BAILEY.
5
           DATED this 6th day of August, 2019.
6

7    The law office of Carole M. Pope,                Phillips Law Office
     a professional corporation
8
     By /s/ Carole M. Pope, Esq.                      By   /s/ Paul N. Phillips, Esq.
9
     Carole M. Pope, Esq. (SBN 122816)                Paul N. Phillips, Esq.(SBN 128197)
10
     301 Flint Street                                 1024 Iron Point Road
11   Reno, NV 89501                                   Folsom, CA 95630

12   Attorney for Defendant/Cross-Claimant,           Attorney for Defendant/Cross-Defendant,
     CHRISTINE LEORA BAILEY                           SAUNDRA LEE BROWN-
13                                                    KINGSTON
14
                                                      INTERPLEADER LAW, LLC
15

16                                                    By /s/ Michael James Hoover, Esq.
17                                                    Michael James Hoover, Esq.
18
                                                      (Pro Hac Vice Counsel)
                                                      9015 Bluebonnet Boulevard
19                                                    Baton Rouge, LA 70810
                                                      225-246-8706
20
                                                      Attorney for Defendant/Cross-Defendant,
21                                                    SAUNDRA LEE BROWN-
22
                                                      KINGSTON

23

24

25

26

27

28                                                3
1                                              ORDER
2
            Pursuant to the Parties’ Stipulation (ECF No. 35) and for good cause and adequate
3
     showing appearing, that the Parties are GRANTED leave to amend the pleadings as
4

5    stated above. Any amended pleading must be filed not later than twenty (20) days after

6    this order is electronically filed.
7

8
            IT IS SO ORDERED.
9

10     DATED: August 16, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 4
